Title: Thomas Jefferson to Robert R. Livingston, 20 April 1812
From: Jefferson, Thomas
To: Livingston, Robert R.


          
            
                  Dear Sir 
                   
                     Monticello 
                     Apr. 20. 12.
             
		  I have not hesitated to send you one of the inclosed because I know that your mind will view in it nothing but the abstract question of right; and in the opinion of my fellow citizens on that question it will be my duty to acquiesce.  I owe it to you also in return for your excellent book on the subject of sheep, now becoming daily more and more interesting to us. I am embarked a little in that business myself, having made a small beginning in the Merino race, from a ram and three ewes. 
		        
		  
		  my principal flock is of the Tunisian breed. the wool of these suits best our common manufactures, which are altogether houshold, there being scarcely a family in the country which does not clothe itself, as far as coarse woollens, or those of midling quality are required. so also as to hemp, flax, and cotton, the last of which has been always manufactured with us extensively, and in considerable perfection.  so that were we to have tomorrow with Great Britain peace instead of war I am satisfied we shall no more take from her, in these lines, a 
                  the worth of a shilling where we have taken that of a pound. 
			 the great desideratum with us is the invention of simpler machines; even
			 the
			 Spinning Jenny being too much for our country workmen.
			 
			 
			 I
			 have heard of one by an Oliver Barrett of your state, which the price would indicate to be simple; & another still more so by Herrick of Massachusetts, and I have sent for both. but it is on the puffs of the newspapers which merit as little credit in this as in their other branches of lying. yet I have thought it a duty to my neighbors to
			 take on myself the risk of disappointment. if the machines
			 answer,
			 a service will be rendered them; if they do not I only lose a few dollars.being a farmer myself, I write to you as a farmer, leaving politics to those  who are not worn down by them. I reduce myself to the reading 3. or 4. newspapers a week only,
			 and shall soon I believe give up them also. I mark with a white bean the days on which I hear from my old friends, and shall always be happy to learn from yourself particularly that you enjoy
			 health
			 and quiet, with all the comforts which can chear the evening of our days. Accept the assurance of constant and sincere esteem and respect.
            
              Th:
              Jefferson
          
          
            
                  P.S. I ought not to omit informing a brother agriculturalist that I have the Irish fiorin grass growing, from roots recieved from Ireland this spring. I recieved some seed also which is sowed, but not yet up.
          
        